EXHIBIT 10.2

 

 

55 MIDDLESEX TURNPIKE

 

 

OFFICE SPACE RIDER

Between

DIGITAL 55 MIDDLESEX, LLC

as Landlord

and

CONSTANT CONTACT, INC.

as Tenant

Dated

May 11, 2012



--------------------------------------------------------------------------------

SCHEDULE “1”

CERTAIN DEFINED TERMS

“Building Office Standard” shall mean and refer to the type, grade, quantity and
design of materials and construction as are customarily utilized by Landlord in
the Building for the construction of “garden-variety” office uses.

“Landlord” shall mean and refer to the Landlord set forth in Item 1 of the Basic
Rider Information.

“Landlord’s OS Installations” shall mean and refer to the installations defined
as such, as set forth on Exhibit “E”, attached hereto.

“Landlord’s OS Repair Obligations” shall mean and refer to Landlord’s
obligations to arrange for the repair and maintenance of the foundation,
exterior walls and roof of the Building; the Common Areas within the Building;
and the HVAC systems serving the OS Premises and/or the Common Areas of the
Building.

“Lease” shall mean that certain Datacenter Lease related to Suites 405, 407,
409, 418A in the Building, having an Effective Date of January 1, 2011, by and
between Landlord and Tenant, as amended from time to time.

“Maximum Structural Load - OS” shall mean and refer to the Maximum Structural
Load - OS set forth in Item 12 of the Basic Rider Information.

“New OS Tenant Space” shall mean the premises to which the OS Tenant Space is
being relocated and re-assigned pursuant to Section 1.4 of the Standard Rider
Provisions.

“OS Base Rent” shall mean and refer to the amounts of OS Base Rent set forth in
Item 6 of the Basic Rider Information.

“OS Demising Walls” shall mean and refer to Building Office Standard drywall
office demising walls.

“OS Electrical Metering Equipment” shall mean and refer to a Building Office
Standard electrical metering device (or electrical metering devices) compatible
with Landlord’s energy management system for monitoring electricity provided to
and/or used in the OS Tenant Space.

“OS Electricity Consumption Threshold” shall mean and refer to the amount of
electrical power specified in Item 11 of the Basic Rider Information.

“OS Permitted Use” shall mean and refer to the OS Tenant Space being used only
for general office purposes in accordance with Applicable Law.

“OS Rider Term” shall mean and refer to the period described in Item 4 of the
Basic Rider Information, subject to the terms of such Item 4.

“OS Rules and Regulations” shall mean and refer to Landlord’s rules and
regulations for the OS Tenant Space, as same may be amended from time to time by
Landlord in Landlord’s reasonable discretion.

“OS Tenant Space” shall mean and refer to the OS Tenant Space set forth in
Item 5 of the Basic Rider Information.

“Tenant” shall mean and refer to the Tenant set forth in Item 2 of the Basic
Rider Information.

 

-i-



--------------------------------------------------------------------------------

55 MIDDLESEX TURNPIKE

OFFICE SPACE RIDER

This Office Space Rider (this “Rider”) is entered into as of the OS Effective
Date by and between Landlord and Tenant with reference to the following:

R E C I T A L S

A. Tenant leases Tenant Space in the Building from Landlord pursuant to the
Lease.

B. Landlord desires to lease to Tenant certain office space within the Building
and Tenant desires to lease such space, pursuant to the terms and conditions of
this Rider.

C. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Rider shall have the meanings set forth on
Schedule “1”, attached to this Rider. All initially capitalized terms contained
in this Rider, but not otherwise defined in this Rider, shall have the meanings
ascribed to them in the Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree to the following terms of this Rider, which
shall supplement the Lease as of the OS Effective Date:

BASIC RIDER INFORMATION

 

1.      Landlord:

   Digital 55 Middlesex, LLC, a Delaware limited liability company    

2.      Tenant:

   Constant Contact, Inc., a Delaware corporation    

3.      OS Effective Date/OS Commencement Date:

        

a.      OS Effective Date:

   May 11, 2012, being the latest of the parties’ respective dates of execution
of this Rider, as set forth on the signature page of this Rider (and which date
shall be inserted in this Item 3 by Landlord, upon Landlord’s counter-execution
of this Rider).    

b.      OS Commencement Date:

   June 1, 2012    

4.      OS Rider Term:

   Commencing on the OS Commencement Date and continuing until the expiration or
earlier termination of the term of the Lease (as same may be extended or reduced
from time to time in accordance with the terms of the Lease), such that the OS
Rider Term shall be coterminous with the Term of the Lease.    

5.      OS Tenant Space:

   Approximately 135 square feet in Suite 317 on the first (1st) floor of the
Building, as depicted on the diagram of the OS Tenant Space contained on Exhibit
“A”, attached hereto.    

6.      OS Base Rent:

   $0.00 per month during the OS Rider Term    

7.      Intentionally Deleted.

   Intentionally Deleted.    

8.      Intentionally Deleted.

   Intentionally Deleted.

 

-i-



--------------------------------------------------------------------------------

   

9.      Intentionally Deleted.

   Intentionally Deleted.    

10.    Intentionally Deleted.

   Intentionally Deleted.    

11.    OS Electricity Consumption Threshold:

   1 total kW for lighting and below ceiling convenience power.    

12.    Maximum Structural Load - OS:

   One hundred fifty (150) pounds of live load per square foot.    

13.    OS Rules and Regulations:

   The current version of the OS Rules and Regulations is attached hereto as
Exhibit “G”.

This Rider shall consist of the foregoing Basic Rider Information, and the
provisions of the Standard Rider Provisions below “Schedule 1”, above, and
Exhibits “A” through “G”, all of which are incorporated herein by this reference
as of the OS Effective Date. In the event of any conflict between the provisions
of the Basic Rider Information and the provisions of the Standard Rider
Provisions, the Basic Rider Information shall control.

[no further text on this page]

 

-ii-



--------------------------------------------------------------------------------

STANDARD RIDER PROVISIONS

1. OS TENANT SPACE.

1.1 OS Tenant Space. Upon and subject to the terms and conditions of this Rider,
the Lease is hereby modified to reflect that Landlord does hereby lease, demise
and let unto Tenant and Tenant does hereby lease from Landlord the OS Tenant
Space, to have and to hold for the OS Rider Term.

1.2 Condition of OS Tenant Space. Tenant agrees that, subject to Landlord’s
completion of Landlord’s OS Installations, Tenant shall be deemed to have
accepted the OS Tenant Space in its “AS IS, WHERE IS” condition on the OS
Commencement Date. Except for Landlord’s OS Installations, Landlord shall have
no obligation to perform any work in the OS Tenant Space (including, without
limitation, demolition of any improvements existing therein or construction of
any tenant finish-work or other improvements therein), and Landlord shall not be
obligated to reimburse Tenant or provide an allowance for any costs related to
the demolition or construction of improvements therein. Tenant acknowledges
that, except as expressly set forth herein, no representation or warranty
(express or implied) has been made by Landlord as to the condition of the OS
Tenant Space or its suitability or fitness for Tenant’s intended purpose.

1.3 Delivery of OS Tenant Space. Landlord shall use commercially reasonable
efforts to cause Landlord’s OS Installations to be completed prior to the OS
Commencement Date. In the event, however, that Landlord’s OS Installations have
not been completed by the OS Commencement Date, Landlord shall not be deemed in
default hereunder, provided that Landlord is working diligently using
commercially reasonable efforts after the OS Commencement Date to complete the
installation of Landlord’s OS Installations.

1.4 Rights Reserved to Landlord. Landlord reserves the right to relocate the OS
Tenant Space to some other space of Landlord’s choosing of approximately the
same dimensions and size within the Building without effecting an eviction or
disturbance of Tenant’s use or possession or giving rise to any claim for
setoffs or abatement of OS Base Rent due under this Rider; provided, however,
that if Landlord exercises Landlord’s option to remove and relocate Tenant in
the New OS Tenant Space, then Tenant shall be required to pay the same per
square foot rates of OS Base Rent, as is represented in this Rider. Nothing
herein contained shall be construed to relieve Tenant, or imply that Tenant is
relieved, of the liability for or obligation to pay any additional rental due by
reason of any of the other provisions of this Rider, which provisions shall be
applied to the New OS Tenant Space. Tenant agrees that Landlord’s exercise of
Landlord’s option to remove and relocate Tenant shall not terminate the Lease or
this Rider or release Tenant, in whole or in part, from Tenant’s obligation to
pay the rental and perform the covenants and agreements hereunder for the full
OS Rider Term. In the event of any such relocation, this Rider shall continue in
full force and effect with no change in the terms, covenants or conditions
hereof other than the substitution of the New OS Tenant Space for the OS Tenant
Space. Upon request from Landlord, Tenant shall execute an amendment to this
Rider reflecting the aforesaid change. Landlord agrees that the New OS Tenant
Space shall be decorated by Landlord at Landlord’s sole cost and expense.
Landlord shall have the right, in Landlord’s sole discretion, to use such
decorations and materials from the OS Tenant Space, or other materials, so that
the New OS Tenant Space shall be comparable in its interior design and
decoration to the OS Tenant Space. Landlord shall use commercially reasonable
efforts to effect such relocation or reconfiguration in a manner that minimizes
to the extent practical any interruption or adverse effect on Tenant’s
operations in the OS Tenant Space. Landlord shall provide Tenant no less than
thirty (30) calendar days’ prior notice of all such relocations or
reconfigurations. Following receipt of such notice, if said relocation or
reconfiguration requires the movement of any of Tenant’s equipment or property,
Tenant shall relocate Tenant’s equipment or property to the new location within
the Building which is designated by Landlord and reasonably acceptable to
Tenant. Landlord shall reimburse Tenant for all of the reasonable, out-of-pocket
costs actually incurred by Tenant in so relocating its equipment or property.
Tenant’s right to reimbursement to the extent provided above in this Section 1.4
shall be Tenant’s sole remedy in the event Landlord elects to relocate the OS
Tenant Space, and Tenant shall not be entitled to any additional compensation or
damages for loss of, or interference with, Tenant’s business or use or access of
all or any part of the OS Tenant Space resulting from such relocation.

 

-1-



--------------------------------------------------------------------------------

2. OS RIDER TERM. The term of this Rider, and Tenant’s obligation to pay OS Base
Rent and other sums due under this Rider, if any, shall commence on the OS
Commencement Date and shall continue in effect for the OS Rider Term, unless
this Rider is earlier terminated as provided herein.

3. OS BASE RENT AND OTHER CHARGES.

3.1 OS Base Rent. Commencing on the OS Commencement Date, Tenant shall pay OS
Base Rent for the OS Tenant Space in the amounts set forth in Item 6 of the
Basic Rider Information, above. The OS Base Rent shall be paid in monthly
installments in advance on the first day of each and every calendar month
concurrently with, and in the same manner, that Base Rent is paid under the
Lease. Except as provided above, Tenant shall not pay any installment of Rent
more than one (1) month in advance.

3.2 Intentionally Deleted.

3.3 OS Base Rent and Charges. The OS Base Rent and all other charges under this
Rider are in addition to, and not in lieu of, Base Rent and all other charges
under the Lease, and shall constitute Rent under the Lease. For the avoidance of
doubt, Tenant acknowledges and agrees that all Rent due under this Rider shall
be subject to the terms of Section 3.4 of the Standard Lease Provisions of the
Lease.

3.4. Intentionally Deleted.

3.5. Electrical Power.

3.5.1 Landlord shall furnish electricity to the OS Tenant Space in the amount of
the OS Electricity Consumption Threshold set forth in Item 11 of the Basic Rider
Information of this Rider. The obligation of Landlord to provide electricity to
the OS Tenant Space shall be subject to the rules, regulations and requirements
of the supplier of such electricity and of any governmental authorities
regulating providers of electricity and shall be limited to providing the OS
Electricity Consumption Threshold. Landlord shall have no responsibility to
provide Back-Up Power for use in the OS Tenant Space.

3.5.2 Electricity Provided. Tenant’s electricity consumption for the OS Tenant
Space is included in the OS Base Rent set forth in Item 6 of the Basic Rider
Information.

3.6. OS Electricity Consumption Threshold. Tenant’s actual electricity
consumption for the OS Tenant Space, as reasonably determined by Landlord
pursuant to such measurement method or methods as Landlord shall employ from
time to time (including, without limitation, the use of the OS Electrical
Metering Equipment and/or pulse meters, electrical surveys and/or engineer’s
estimates), shall not at any time, exceed the OS Electricity Consumption
Threshold. The electrical power drawn by all equipment (belonging to Tenant or
otherwise) located within the OS Tenant Space shall be included in the
calculation of Tenant’s actual electricity consumption for the OS Tenant Space.
In the event that the power consumption in the OS Tenant Space exceeds the OS
Electricity Consumption Threshold, Tenant agrees to take immediate action to
cause power consumption in the OS Tenant Space to be at or below the OS
Electricity Consumption Threshold.

3.7. Maximum Structural Load - OS. Tenant shall not place a load upon the OS
Tenant Space exceeding the Maximum Structural Load - OS.

4. USE.

4.1 OS Permitted Use. The OS Tenant Space may be used only for the OS Permitted
Use. Tenant shall not use any portion of the OS Tenant Space as a datacenter or
telecommunications facility or similar use. If Tenant uses all or any portion of
the OS Tenant Space for

 

-2-



--------------------------------------------------------------------------------

any use other than the OS Permitted Use, in addition to all other rights and
remedies given Landlord hereunder or by law or in equity, the Tenant shall be
required to pay monthly, as Additional Rent, an amount equal to the product of
the number of rentable square feet in the OS Tenant Space multiplied by the
monthly base rental rate then being quoted by Landlord to prospective tenants
for space in the Building to be used as a datacenter or a telecommunications
facility.

4.2 OS Tenant Space Access. Subject to all of the terms and conditions of this
Rider and the Lease, Tenant shall quietly have, hold and enjoy the OS Tenant
Space without hindrance from Landlord or any person or entity claiming by,
through or under Landlord. Subject to the terms and conditions of the Lease and
this Rider (including, without limitation, the OS Rules and Regulations),
Landlord’s Access Control Systems and Force Majeure, Tenant shall have access to
the OS Tenant Space twenty-four (24) hours per day, seven (7) days per week.
Tenant and its Tenant Parties shall comply with the OS Rules and Regulations.
Tenant acknowledges that Landlord may revise the OS Rules and Regulations from
time to time.

4.3 Services to be Provided by Landlord. Subject to the OS Rules and
Regulations, Landlord shall furnish Tenant, at Landlord’s expense, while Tenant
is occupying the OS Tenant Space and is not in default hereunder, the following
services during the OS Rider Term:

(1) Air conditioning and heating in season, Monday through Friday from 8:00 a.m.
to 6:00 p.m., and on Saturday from 9:00 a.m. to 1:00 p.m., at such temperatures
and in office-use standard amounts for the Building, but such service on
Saturday after 1:00 p.m., Sundays and holidays to be furnished only upon the
request of Tenant, who shall bear the cost thereof. Tenant acknowledges that
such service and temperature may be subject to change by local, county, state or
federal regulation. Whenever machines or equipment that generate abnormal heat
are used in the OS Tenant Space which affect the temperature otherwise
maintained by the air conditioning system, Landlord shall have the right to
install supplemental air conditioning in the OS Tenant Space, and the cost
thereof, including the cost of installation, operation, use and maintenance,
shall be paid by Tenant to Landlord as Additional Rent upon demand.

(2) Water at those points of supply provided for general use.

(3) Janitor service in and about the Building, and the OS Tenant Space, as may
in the judgment of Landlord be reasonably required; however, Tenant shall pay
the additional costs attributable to the cleaning of improvements within the OS
Tenant Space other than building standard improvements.

(4) Intentionally Deleted.

(5) Replacement of fluorescent lamps in the building standard ceiling mounted
fixtures installed by Landlord and incandescent bulb replacement in all public
areas; provided, however, that if Landlord determines that a building standard
ceiling mounted fixture is not accessible to Landlord, Landlord shall furnish
the fluorescent lamps to Tenant and Tenant shall be responsible, at its cost,
for replacing such lamps.

4.4 Interruption of Services. Landlord shall not be liable or responsible to
Tenant for any loss, damage or expense of any type which Tenant may sustain or
incur if the quantity or character of the utility provided electric service to
the OS Tenant Space is changed, is no longer available, or is no longer suitable
for Tenant’s requirements. No interruption or malfunction of any electrical or
other service (including, without limitation, HVAC) to the OS Tenant Space (or
to any other portion of the Building or Property) shall, in any event,
(i) constitute an eviction or disturbance of Tenant’s use and possession of the
OS Tenant Space, (ii) constitute a breach by Landlord of any of Landlord’s
obligations under the Lease or this Rider, (iii) render Landlord liable for
damages of any type or entitle Tenant to be relieved from any of Tenant’s
obligations under the Lease or this Rider (including the obligation to pay OS
Base Rent, Additional Rent, or other charges), (iv) grant Tenant any right of
setoff or recoupment, (v) provide Tenant with any right to terminate the Lease
or this Rider, or (vi) make Landlord liable for any injury to or

 

-3-



--------------------------------------------------------------------------------

interference with Tenant’s business or any punitive, incidental or consequential
damages (of any type), whether foreseeable or not, whether arising from or
relating to the making of or failure to make any repairs, alterations or
improvements, or whether arising from or related to the provision of or failure
to provide for or to restore any service in or to any portion of the OS Tenant
Space, the Property, or the Building. In the event of any interruption, however,
Landlord shall employ commercially reasonable efforts to restore such service or
cause the same to be restored in any circumstances in which such restoration is
within the reasonable control of Landlord.

5. MAINTENANCE; ALTERATIONS.

5.1 Landlord’s Maintenance. Aside from Landlord’s OS Repair Obligations,
Landlord shall have no repair and maintenance obligations in connection with the
OS Tenant Space. Subject to Section 6 below, Landlord shall be responsible for
Landlord’s OS Repair Obligations, all as necessary to maintain such elements of
the Building and the OS Tenant Space in a first class, clean, and safe
condition. In the event that the OS Tenant Space becomes in need of repairs
which are within Landlord’s OS Repair Obligations, Tenant shall give immediate
notice to Landlord of the nature of such repair needs; and Landlord shall cause
such repairs to be completed within thirty (30) days after such request, or such
additional reasonable period of time as is reasonably necessary to repair such
condition(s).

5.2 Tenant’s Maintenance. Aside from Landlord’s OS Repair Obligations, during
the OS Rider Term, Tenant shall, at Tenant’s sole cost and expense, maintain the
OS Tenant Space and Tenant’s property, fixtures and equipment therein in clean,
safe and good condition, in as good condition as when Tenant took possession,
ordinary wear and tear excepted. If Tenant fails to perform its covenants of
maintenance and repair hereunder, or if Tenant or any of Tenant’s technicians or
representatives physically damages the OS Tenant Space, the personal property of
any other tenant or anything else in the Building or the Property, Landlord may,
but shall not be obligated to, perform all necessary or appropriate maintenance
and repair, and any amounts expended by Landlord in connection therewith, plus
an administrative charge of ten percent (10%), shall be reimbursed by Tenant to
Landlord as Additional Rent upon demand.

5.3 Alterations; Fixtures.

5.3.1 Tenant will make no alteration, change, improvement, repair, replacement
or physical addition in or to the OS Tenant Space or the Building without the
prior written consent and approval of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. All materials introduced into the
OS Tenant Space and/or the Property must be consented to in advance by Landlord.
All cable installed in the OS Tenant Space and/or otherwise at the Property must
be plenum rated. If such prior written consent of Landlord is granted, the work
in such connection shall be at Tenant’s expense by workmen and contractors
approved in advance in writing by Landlord and in a manner and upon terms and
conditions and at times that are reasonably satisfactory to and reasonably
approved in advance in writing by Landlord. In any instance where Landlord
grants such consent, Landlord may grant such consent contingent and conditioned
upon Tenant’s contractors, laborers, materialmen and others furnishing labor or
materials for Tenant’s job working in harmony and not interfering with any labor
utilized by Landlord, Landlord’s contractors or mechanics or by any other tenant
or such other tenant’s contractors or mechanics; and if at any time such entry
by one (1) or more persons furnishing labor or materials for Tenant’s work shall
cause disharmony or interference for any reason whatsoever without regard to
fault, the consent granted by Landlord to Tenant may be withdrawn at any time
upon written notice to Tenant.

5.3.2 Tenant shall remove Tenant’s trade fixtures, office supplies and movable
office furniture and equipment not attached to the Building prior to the
expiration of the OS Rider Term. All other property in the OS Tenant Space and
any alteration or addition to the OS Tenant Space (including wall-to-wall
carpeting, paneling or other wall covering) and any other article attached or
affixed to the floor, wall or ceiling of the OS Tenant Space or the Building
shall, upon such expiration or termination, become the property of Landlord,
shall be surrendered in good condition, normal wear and tear excepted, and shall
remain upon, and be surrendered with, the OS Tenant Space or the Building, as
applicable, as part thereof at the expiration of the OS Rider Term, Tenant
hereby waiving all rights to any payment or compensation therefor; provided,
however, that Tenant shall, in any event, remove all cabling,

 

-4-



--------------------------------------------------------------------------------

including, without limitation, telephone and computer cabling, installed in the
OS Tenant Space and/or the risers of the Building in connection with Tenant’s
lease of the OS Tenant Space. If, however, Landlord so requests in writing,
Tenant will, prior to the termination of this Rider, remove in a good and
workmanlike manner any and all alterations, additions, fixtures, equipment and
property placed or installed by Tenant in or about the OS Tenant Space and/or
the Building, including, without limitation, above ceiling alterations, and will
repair any damage occasioned by such removal.

6. MISCELLANEOUS.

6.1 Incorporation; Amendment; Merger. The OS Tenant Space shall be deemed to be
a part of the Tenant Space under the Lease for the purposes of Sections 4.1,
6.3.1, 6.3.2, 8.4, 9, 10, 13, 14 and 15. This Rider, along with any exhibits and
attachments or other documents referred to herein, all of which are hereby
incorporated into this Rider by this reference, constitutes the entire and
exclusive agreement between Landlord and Tenant relating to the OS Tenant Space,
and each of the aforementioned documents may be altered, amended or revoked only
by an instrument in writing signed by the party to be charged thereby. All prior
or contemporaneous oral or written agreements, understandings and/or practices
relative to the leasing or use of the OS Tenant Space are merged herein or
revoked hereby. This Rider is hereby incorporated into the Lease by this
reference.

6.2 Effectiveness of Rider. This Rider shall not be binding or effective until
the parties have executed and delivered an original or counterpart hereof to
each other.

6.3 Authority. Landlord and Tenant hereby represent to one another that the
persons executing this Rider on behalf of Landlord and Tenant are duly
authorized to execute and deliver this Rider pursuant to their respective
by-laws, operating agreement, resolution or other legally sufficient authority.
Further, Landlord and Tenant represent to one another that (i) if it is a
partnership, the undersigned are all of its general partners, (ii) it has been
validly formed or incorporated, (iii) it is duly qualified to do business in the
state in which the Property is located, and (iv) this Rider is being executed on
its behalf and for its benefit.

6.4 Counterparts; Delivery by Facsimile or E-mail. This Rider may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Rider. Landlord and
Tenant agree that the delivery of an executed copy of this Rider by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Rider had been delivered.

6.5 Confidentiality. Each party agrees that (i) the terms and provisions of this
Rider are confidential and constitute proprietary information of the parties;
and (ii) as such, the terms and provisions of this Rider are, and shall be,
subject to the terms of Section 17.19 of the Lease.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Rider on the
respective dates set forth below to be effective as of the OS Effective Date.

 

LANDLORD:

DIGITAL 55 MIDDLESEX, LLC,

a Delaware limited liability company

By:   Digital Realty Trust, L.P.,   a Maryland limited partnership,   its sole
member and manager   By:   Digital Realty Trust, Inc.,     a Maryland
corporation,     its general partner     By:  

/s/ Robert W. Holmes

    Name:   Robert W. Holmes     Its:   Vice President Date:   May 11, 2012
TENANT:

CONSTANT CONTACT, INC.,

a Delaware corporation

By:  

/s/ John Walsh

Name:   John Walsh Title:   Senior Vice President, Engineering and Operations
Date:   May 10, 2012

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “A”

DEPICTION OF OS TENANT SPACE

 

LOGO [g354815ex10_2pg011.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT “C”

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT “D”

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT “E”

LANDLORD’S OS INSTALLATIONS

Landlord agrees to cause:

1. The OS Demising Walls to be constructed in the OS Tenant Space, approximately
as set forth on Exhibit “A” attached hereto.*

2. The OS Demising Walls to be painted with Building Office Standard type, color
and quantity of paint.*

3. Building Office Standard flooring to be installed in the OS Tenant Space.*

4. Card reader for access to the OS Tenant Space (same specifications as
contemplated under Exhibit E to the Lease).*

 

* Landlord agrees to complete Landlord’s OS Installations at Landlord’s sole
cost and expense; provided, however, in the event that Tenant requests changes
to the foregoing description of Landlord’s OS Installations (including any
request for other than “Building Office Standard” materials, design and/or
quantity), Tenant shall bear the incremental costs related to all such change
requests, and shall pay the same to Landlord within thirty (30) days after
Tenant’s receipt of an invoice therefor from Landlord.



--------------------------------------------------------------------------------

EXHIBIT “F”

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT “G”

OS RULES AND REGULATIONS

1. Upon termination of this Rider, Tenant agrees to return all keys to Landlord.

2. Tenant shall refer all contractors, contractor’s representatives and
installation technicians rendering any service to Tenant, to Landlord for
Landlord’s supervision, approval and control before performance of any
contractual service. This provision shall apply to all work performed in the
Building, including, without limitation, installation of telephones, telegraph
equipment, electrical devices and attachments and installations of any nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment or any
other physical portion of the Building.

3. Movement in and out of the Building of furniture, office equipment or other
bulky materials, or movement through Building entrances or lobby, or dispatch or
receipt by Tenant of any merchandise or materials which requires use of
elevators or stairways shall be restricted to hours designated by Landlord. All
such movement shall be under supervision of Landlord and in the manner agreed
between Tenant and Landlord by prearrangement before performance of any such
movement. Such prearrangements initiated by Tenant shall include determination
by Landlord, and subject to Landlord’s decision and control, of the time, method
and routing of movement, and limitations imposed by safety or other concerns
which may prohibit any article, equipment or any other item from being brought
into the Building. Tenant shall assume all risk as to damage to articles moved
and injury to persons or public engaged or not engaged in such movement,
including equipment, property and personnel of Landlord if damaged or injured as
a result of acts in connection with carrying out this service for Tenant from
the time of entering property to completion of work.

4. No signs, advertisements or notices shall be allowed in any form on windows
or doors inside or outside the OS Tenant Space or any other part of the
Building, and no signs except in uniform location and uniform styles fixed by
Landlord shall be permitted on exterior identification pylons, if any, in the
public corridors or on corridor doors or entrances to the OS Tenant Space. All
signs shall be contracted for by Landlord for Tenant at the rate fixed by
Landlord from time to time, and Tenant shall be billed and pay for such service
accordingly upon demand.

5. No draperies, shutters, or other window covering shall be installed on
exterior windows or walls or windows and doors facing public corridors without
Landlord’s written approval. Landlord shall have the right to require
installation and continued use of uniform window covering for such windows.

6. No portion of the OS Tenant Space or any other part of the Building shall at
any time be used or occupied as sleeping or lodging quarters.

7. Tenant shall not place, install or operate in the OS Tenant Space or in any
other part of the Building any machinery or conduct mechanical operations, or
place or use in or about the OS Tenant Space any explosives, gasoline, kerosene,
oil, acids, caustics or any other inflammable, explosive or hazardous materials,
fluid or substance without the prior written consent of Landlord.

8. Landlord shall not be responsible for lost or stolen personal property,
equipment, money or jewelry from the OS Tenant Space or public rooms regardless
of whether such loss occurs when any such area is locked against entry or not.

9. No birds or animals shall be brought into or kept in or about the OS Tenant
Space or any other part of the Building.

10. None of the entries, sidewalks, vestibules, elevator shafts, passages,
doorways or hallways and similar areas shall be blocked or obstructed, or any
rubbish, litter, trash or material of any nature placed, emptied or thrown into
such areas, or such areas be used at any time for any purpose except for ingress
or egress by Tenant, Tenant’s agents, employees or invitees to and from the OS
Tenant Space and for going from one to another part of the Building.



--------------------------------------------------------------------------------

11. Tenant and Tenant’s employees, agents and invitees shall observe and comply
with the driving and parking signs and markers on the premises or parking
facilities surrounding the Building.

12. Landlord shall have the right to prescribe the weight and position of safes,
computers and other heavy equipment which shall, in all cases, in order to
distribute their weight, stand on supporting devices approved by Landlord. All
damage done to the OS Tenant Space or to the Building by placing in or taking
out any property of Tenant, or done by Tenant’s property while in the OS Tenant
Space or the Building, shall be repaired immediately at the sole expense of
Tenant.

13. Plumbing fixtures and appliances shall be used only for purposes for which
constructed, and no sweeping, rubbish, rags or other unsuitable material shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant, or Tenant’s agents or employees shall be paid by Tenant,
and Landlord shall not in any case be responsible therefor.

14. Tenants on multi-tenant floors shall keep all entrance doors to the OS
Tenant Space closed at all times.

15. Landlord reserves the right to rescind any of these rules and make such
other and further reasonable rules and regulations as in Landlord’s judgment
shall from time to time be needful for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given to a
tenant shall be binding upon such tenant in like manner as if originally
prescribed.